     Case 3:21-cv-00033-MMD-WGC Document 3 Filed 01/21/21 Page 1 of 3



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     RACHEL MARIE WHITTED,                                 Case No. 3:21-cv-00033-MMD-WGC
      (#1212277), aka Ralph Whitted
4                                                                           ORDER
                                              Plaintiff
5
             v.
6
      CHARGE NURSE LAURA,
7
                                           Defendant
8
9
     I.     DISCUSSION
10
            On January 15, 2021, Plaintiff, an inmate in the custody of the Nevada Department
11
     of Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and
12
     filed two applications to proceed in forma pauperis. (ECF Nos. 1-2, 1, 1-1). Plaintiff’s
13
     applications to proceed in forma pauperis at ECF Nos. 1 and 1-1 are both incomplete.
14
     Specifically, the financial certificate contained in Plaintiff’s application at ECF No. 1, is not
15
     on this Court’s approved form. Additionally, Plaintiff’s full application at ECF No. 1-1 is
16
     not on this Court’s approved form and does not have the required financial documents
17
     attached thereto. Accordingly, the Court denies Plaintiff’s applications to proceed in
18
     forma pauperis at ECF Nos. 1, 1-1 without prejudice because the applications are
19
     incomplete.
20
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
21
     a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
22
     action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the
23
     inmate must submit all three of the following documents to the Court:
24
            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
25
            Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
26
            page 3),
27
            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
28
            official (i.e. page 4 of this Court’s approved form), and
     Case 3:21-cv-00033-MMD-WGC Document 3 Filed 01/21/21 Page 2 of 3



1           (3) a copy of the inmate’s prison or jail trust fund account statement for the
2    previous six-month period.
3           The Court will grant Plaintiff a one-time extension to file a fully complete
4    application to proceed in forma pauperis containing all three of the required documents.
5    Plaintiff will file a fully complete application to proceed in forma pauperis on or before
6    March 29, 2021. Absent unusual circumstances, the Court will not grant any further
7    extensions of time. If Plaintiff does not file a fully complete application to proceed in forma
8    pauperis with all three required documents on or before March 29, 2021, this case will be
9    subject to dismissal without prejudice for Plaintiff to file a new case with the Court when
10   Plaintiff is able to acquire all three of the documents needed to file a fully complete
11   application to proceed in forma pauperis or pays the full $402 filing fee.
12          A dismissal without prejudice means Plaintiff does not give up the right to refile the
13   case with the Court, under a new case number, when Plaintiff has all three documents
14   needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
15   may choose not to file an application to proceed in forma pauperis and instead pay the
16   full filing fee of $402 on or before March 29, 2021 to proceed with this case.
17          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court
18   will not file the complaint unless and until Plaintiff timely files a fully complete application
19   to proceed in forma pauperis with all three documents or pays the full $402 filing fee.
20   II.    CONCLUSION
21          For the foregoing reasons, IT IS ORDERED that Plaintiff’s applications to proceed
22   in forma pauperis (ECF Nos. 1, 1-1) are denied without prejudice to file a new fully
23   complete application to proceed in forma pauperis with all three documents.
24          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
25   approved form application to proceed in forma pauperis by an inmate, as well as the
26   document entitled information and instructions for filing an in forma pauperis application.
27          IT IS FURTHER ORDERED that on or before March 29, 2021, Plaintiff will either
28   pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52



                                                  -2-
     Case 3:21-cv-00033-MMD-WGC Document 3 Filed 01/21/21 Page 3 of 3



1    administrative fee) or file with the Court:
2           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
3           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
4           signatures on page 3),
5           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
6           official (i.e. page 4 of this Court’s approved form), and
7           (3) a copy of the inmate’s prison or jail trust fund account statement for the
8    previous six-month period.
9           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
10   application to proceed in forma pauperis with all three documents or pay the full $402
11   filing fee for a civil action on or before March 29, 2021, this case will be subject to
12   dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
13   number, when Plaintiff has all three documents needed to file a complete application to
14   proceed in forma pauperis or pays the the full $402 filing fee.
15          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
16   (ECF No.1-1) but will not file it at this time.
17          DATED: January 21, 2021
18
19                                                 UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                   -3-
